DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-4, 7-13, 16, and 18-20 in the reply filed on 04/08/2011 is acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
Response to Amendment
Applicant’s “Amendment” filed on 10/07/2020 has been considered.
Claims 1, 3, 18 and 20 are amended. Claims 5-6 and 14-15 are canceled. Claim 17 is withdrawn. Claims 1-4, 7-13, 16, and 18-20 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0033179 to Katz et al., U.S. Patent Application Publication No. 2003/0163333 to Podgurny et al., in view of U.S. Patent Application Publication No. 2015/0012467 to Greystoke et al., and further in view of U.S. Patent Application Publication No. 2007/0060177 to Major.
With regard to claim 1, Katz discloses a computer-implemented method for matching supply and demand in an on-demand economy, the method comprising:
obtaining, by one or more processors, operational data (paragraphs 35, 41, and 43, For example, a large enterprise, such as Dell Computer, may develop a private marketplace for a select group of its suppliers, so that it can purchase and source materials on a needs basis. in accordance with the present invention, internal data from ERP systems 52 preferably include proprietary information about internal operations, such as costs, assets, capital equipment data, PO's, demand forecasts); 
wherein the operational data is combined with operational history and historical efficacy metrics to generate, by one or more processors, at least one operational profile 
determining, by one or more processors, at least one demand for generating leads based on the operational data and the at least one operational profile (paragraphs 9, 58, 162, and 196, The present invention is an effort to address such limitations of conventional approaches with a Value Chain Intelligence (VCI) system, which integrates the external and internal data required by manufacturing companies to gain strategic insights into ever-changing business demands and requirements. Analysis services 78 thus examine and analyze a plurality of discovered data, such as contract terms, performance metrics, current inventories, surplus and shortages, warehouse locations, etc., and produce one or a plurality of reports based on the subsequently analyzed data. Services and applications server 202 provides a plurality of functional applications that make decisions about VCI services, such as inventory levels, demand forecasts, contract commitments, spot market analysis, etc., based on the integration of internal data 30 and external data 32); 
determining available resources (paragraphs 94 and 97, Current units in inventory for a given part, plurality of parts, or family of parts); 
choosing a resource requirement estimation method from one of a simulation, linear regression, and industry benchmarks (paragraphs 98-100, Current days of supply as forecast for a given part, plurality of parts, or family of parts. Demand forecast or plurality of demand forecasts for a predetermined period of time (e.g., one day, one week, 30 days, 60 days, etc.) for a given part, plurality of parts, or family of parts. Inventory target or plurality of inventory targets represented in a standard and/or predetermined unit of measurement (e.g., days of supply) for a given part, plurality of parts, or family of parts. Examiner notes that days of supply for a given parts is estimated based on demand/orders, wherein demand is predicted/forecasted by applying a simple supply vesus demand simulation.); 
calculating a delta between available and required resources determined by the resource requirement estimation method (paragraphs 101-102, Percentage of deviation from a target or plurality of targets for a given part, plurality of parts, or family of parts. Number of units to meet a target or plurality of targets represented in a standard and/or predetermined unit of measurement (e.g., thousands of units) for a given part, plurality of parts, or family of parts. Examiner notes that current units in inventory and a target unit for a given part, which is considered as “available and required resources”. Examiner notes that Number of units to meet a target unit can be considered as “a delta between available and required resources”);
generating, by one or more processors, at least one lead in response to the delta between the available and the required resources (paragraphs 38 and 162, Accordingly, the delta between the available and the required resources”. Examiner notes that an order from a different supplier or an order for an alternate component can be generated based on component shortages, which is considered as “generating, by one or more processors, at least one lead in response to the delta between the available and the required resources”); 
matching, by one or more processors, demand based on the at least one lead to one or more suppliers (paragraphs 162 and 180, Users may also look at procurement lead-time for that model to determine whether the schedule change can be resolved by procuring from the same supplier, and/or procuring from a different supplier, and/or procuring an alternate component. This module enables the user to identify the appropriate allocation to each supplier for each part depending on one or a prioritized combination of the aforementioned criteria. For example, a procurement organization will often need to allocate the purchase quantity across a set of suppliers. The supplier quality performance or strategic technological importance; minimizing delivery risks; minimizing costs; etc).
However, Katz does not disclose creating, by one or more processors, a quote covering a product or service by applying a pricing algorithm associated with a selected supplier of the one or more suppliers, wherein the pricing algorithm is shared with the on-demand economy operating system in response to the matching of the selected supplier based on the at least one lead; delivering, by one or more processors, the quote to a device of a user; wherein delivering the quote comprises injecting the quote into an operational software interface if in-band delivery is feasible; wherein the one or more processors determines whether the in-band delivery is one of not feasible and not successfully delivered; and wherein delivering the quote comprises out-of-band delivery if out-of-band delivery is feasible and if the in-band delivery is determined to be one of not feasible and not successfully delivered; generating, by one or more processors, a purchase agreement and a payment agreement upon acceptance of the quote; measuring, by one or more processors, efficacy of the above process; and generating, by one or more processors, efficacy data to be used in a next iteration of matching demand to suppliers.  
However, Podgurny teaches creating, by one or more processors, a quote covering a product or service by applying a pricing algorithm associated with a selected supplier of the one or more suppliers, wherein the pricing algorithm is shared with the wherein delivering the quote comprises injecting the quote into an operational software interface if in-band delivery is feasible; wherein delivering the quote comprises out-of-band delivery (The system, on the basis of the information provided by the user generates a quote for that product/service and the quote is displayed on the GUI. In order for a customer to obtain a more customized price quotation, the customer must generally contact an account manager in the traditional manner via telephone, mail, e-mail or other means. Examiner notes that the quote is displayed on the GUI and the quote is delivered via telephone, mail, e-mail or other means, which can be considered as “in-band delivery and out-of-band delivery”, paragraphs 4 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Katz to include, creating, by one or more processors, a quote covering a product or service by applying a pricing algorithm associated with a selected supplier of the one or more suppliers, wherein the pricing algorithm is shared with the on-demand economy operating system in response to the matching of the selected supplier based on the at least one lead; delivering, by one or more processors, the quote to a device of a user; wherein delivering the quote comprises injecting the quote into an operational software interface if in-band delivery is feasible; wherein delivering the quote comprises out-of-band delivery; generating, by one or more processors, a purchase agreement and a payment agreement upon acceptance of the quote, as taught in Podgurny, in order to obtain a price quotation over a computer network (Podgurny, paragraph 1).
reject the offered solution. The system may also allow a person to rate the proposed solution. For every instance of decision-making (e.g., every time the digital persona is looking for a flight), a snapshot may be saved. Thus, even if the preferences were not updated by the user, the system can improve solutions it offers to the user, as it continuously tracks, integrates, and learns about the user, paragraphs 332, 335, and 228).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Katz to include, measuring, by one or more processors, efficacy of the above process; and generating, by one or more processors, efficacy data to be used in a next iteration of matching demand to suppliers, as taught in Greystoke, in order to anticipate, predict, and suggest that person's future decisions (Greystoke, paragraph 332).
However, Major teaches wherein the one or more processors determines whether the in-band delivery is one of not feasible and not successfully delivered; and wherein delivering the quote comprises out-of-band delivery if out-of-band delivery is feasible and if the in-band delivery is determined to be one of not feasible and not successfully delivered (Preferably, the user interface is an e-mail graphical user interface (GUI) provided by the mobile device. The mobile device identifies whether a packet data service (e.g. GPRS) for communicating e-mail messages is available to it. If the packet data service is available, the mobile device causes the e-mail message information to be sent via the packet data service. If the packet data service is unavailable, however, the mobile device causes the e-mail message information to be sent in a short message service (SMS) message via an SMS-to-Email service, abstract, paragraphs 19, 65, and 68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, wherein the one or more processors determines whether the in-band delivery is one of not feasible and not successfully delivered; and wherein delivering the quote comprises out-of-band delivery if out-of-band delivery is feasible and if the in-band delivery is determined to be one of not feasible and not successfully delivered, as taught in Major, in order to utilize different communication method based on availability of the data communication service (Major, paragraph 11).
With regard to claim 2, the combination of references discloses reiterating the step of matching demand to suppliers if the quote is not accepted (Podgurny, paragraph 177-178, the customer either accepts or rejects the quote. Examiner notes it’s obvious to perform a different quotation with different supplier, when a quote is rejected).  
claim 3, Katz discloses generating the operational profile based on an additional one or more of inventory, business constraints, industry best practices and a classification profile (paragraph 41, 43 and claims 2 and 9).  
With regard to claim 4, Katz discloses calculating required resources; determining whether sufficient resources are available; and generating a new resource lead if sufficient resources are not available (paragraphs 168 and 178-179, BOM analysis to determine which products would be affected by a shortage of this part. The BOM optimization module also allows the user to optimize the BOM for cost, delivery, quality, etc., by suggesting alternative components for the critical components in the BOM that have improved aforementioned characteristics. This module defines strategies for reducing risk and finds additional sources for a part low in inventory). -30- Attorney Docket No. 101851-0022  
With regard to claim 10, the combination of references discloses determining that required operational data to compute a quote with a selected supplier has been shared by the user; -31- Attorney Docket No. 101851-0022applying a pricing algorithm from the selected supplier requirement data and an organizational profile; and generating an automated quote (Podgurny, paragraphs 73 and 145, If the customer is a "registered customer", meaning that the customer has previously registered and has been approved by the merchant entity. In a non-limiting implementation, with reference to FIG. 2b, program element 218 of the merchant computing system 120 includes a pricing engine module operative to calculate a price quote for the transportation service selected by the customer).  
With regard to claim 11, the combination of references discloses determining that required operational data to compute a quote with a selected supplier has not been shared by the user; requesting permission to share customer requirement data with the 
With regard to claim 12, the combination of references discloses determining that required operational data to compute a quote with a selected supplier has not been shared by the user; requesting permission to share customer requirement data with the selected supplier; determining permission has been granted; publishing a data sharing agreement; applying a pricing algorithm from the selected supplier requirement data and an organizational profile; and generating an automated quote (Podgurny, paragraphs 73 and 145, Examiner notes that it’s well known process to prompt the client to register first (permission of sharing) in the merchant system).  
With regard to claim 16, the combination of references discloses determining if a third party relationship is available if the out-of-band delivery is one of not feasible and not successfully delivered; and providing the quote and contact information to a third party if the third party relationship is available (Podgurny, paragraph 4 and 7, examiner notes that a third party is like an agent that help to handle the interaction and quotes between the customer and the merchant).  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0033179 to Katz et al., U.S. Patent Application Publication No. 2003/0163333 to Podgurny et al., U.S. Patent Application Publication No. 2015/0012467 to Greystoke et al., and U.S. Patent Application Publication No. 2007/0060177 to Major, and further in view of U.S. Patent Application Publication No. 2002/0077958 to Gardner et al.
With regard to claim 7, the combination of references discloses generating a supplier query for matching inventory to a product or service identified in the at least one lead; calculating metric data for each supplier; choosing a prioritization method; selecting a supplier based on the chosen prioritization method; (Katz, paragraph 180, This module preferably identifies and calculates the percentage of a business that should be allocated to each supplier. The supply allocation module provides the user with internal supplier ratings on quality, delivery, price, service, technology, etc., allowing the user to skew the ratings data as necessary. This module enables the user to identify the appropriate allocation to each supplier for each part depending on one or a prioritized combination of the aforementioned criteria), however, the combination of references does not disclose creating a quote for a selected supplier; creating delivery workflow; and delivering the created quote and delivery workflow to the selected supplier.  
However, Gardner teaches creating a quote for a selected supplier; creating delivery workflow; and delivering the created quote and delivery workflow to the selected supplier (First, the supplier 155 logs into the system 100 and sees an RFQ from the buyer 150, via step 602. The supplier 155 may choose to ignore the RFQ, via step 604, decline the RFQ, via step 606, or respond with a quote, via step 608., Fig. 6, paragraph 71).

With regard to claim 8, Katz discloses the metric data calculated for each supplier is at least one of return on investment, internal rate of return and net present value (paragraph 180, For example, an overall performance rating may be determined by calculating a total score based on the weights of a plurality of performance ratings, such as technology, quality, delivery, cost, etc).  
With regard to claim 9, Katz discloses the prioritization method comprises one of solution efficacy, return on investment, internal rate of return, cost to fill order, historical quality and availability (paragraph 180, This module enables the user to identify the appropriate allocation to each supplier for each part depending on one or a prioritized combination of the aforementioned criteria. For example, a procurement organization will often need to allocate the purchase quantity across a set of suppliers. The supplier allocation module determines the optimal allocation of parts ordered across a set of suppliers based on criteria specified by buyers. Such criteria, for instance, may include: meeting contractual agreements; awarding the largest allocation to the supplier with the best performance rating; awarding a supplier based on quality performance or strategic technological importance; minimizing delivery risks; minimizing costs; etc).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0033179 to Katz et al., U.S. Patent Application Publication No. 2003/0163333 to Podgurny et al., U.S. Patent Application Publication No. 2015/0012467 to Greystoke et al., and U.S. Patent Application Publication No. 2007/0060177 to Major, and further in view of U.S. Patent Application Publication No. 2018/0205555 to Watanabe et al.
With regard to claim 13, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the data sharing agreement is published to a blockchain.  
However, Watanabe teaches the data sharing agreement is published to a blockchain (A thirteenth feature of the present invention is summarized as a contract agreement apparatus connected to a distributed network over which a blockchain is shared, paragraph 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the data sharing agreement is published to a blockchain, as taught in Watanabe, in order to increase security (Watanabe, paragraph 11).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0033179 to Katz et al., U.S. Patent Application Publication No. 2003/0163333 to Podgurny et al., in view of U.S. Patent Application Publication No. 2015/0012467 to Greystoke et al.
With regard to claim 18, Katz discloses an on-demand economy operating system, the system comprising: 

a processor configured to execute instructions which, when executed, cause the processor to ((Fig. 6, paragraph 29)): 
obtain operational data and operational profile inputs (paragraphs 35, 41, 43, 44, 122, 123, and 127); 
determine at least one demand for generating leads based on the operational data and operational profile inputs (paragraphs 9, 58, 162, and 196); 
generate at least one lead (paragraphs 38 and 162); 
match demand based on the at least one lead to one or more suppliers (paragraphs 162 and 180); 
wherein the matching comprises: prioritization by at least one specific constraint on a demand side, wherein the user selects the at least one specific constraint and the at least one specific constraint comprises internal rate of return (IRR), return on investment (ROI), cost, quality, and availability; and prioritization by at least one specific capability on the supply side;  (paragraphs 64 and 180, Recommendation services 80 then preferably examine the analyzed data according to user-defined criteria (such as priorities and preferences) and make recommendations (such as what to buy, when to buy, how much to buy, from whom to buy, what to sell, when to sell, how much to sell, to whom to sell, etc.). Preferably recommendation services 80 apply a plurality of algorithms that optimize the analyzed data based on specific variables, such as price, quantity, time to delivery, client preferences, utility functions, business rules, etc. This module preferably identifies and calculates the percentage of a business that should be allocated to each supplier. The supply allocation module provides the user with internal quality, delivery, price, service, technology, etc., allowing the user to skew the ratings data as necessary. This module enables the user to identify the appropriate allocation to each supplier for each part depending on one or a prioritized combination of the aforementioned criteria. For example, a procurement organization will often need to allocate the purchase quantity across a set of suppliers. The supplier allocation module determines the optimal allocation of parts ordered across a set of suppliers based on criteria specified by buyers. Such criteria, for instance, may include: meeting contractual agreements; awarding the largest allocation to the supplier with the best performance rating; awarding a supplier based on quality performance or strategic technological importance; minimizing delivery risks; minimizing costs; etc. Moreover, different departments, such as a finance department, may also implement the supplier allocation module to determine the allocation of parts to maximize gross margin and/or revenues. Accordingly, this module addresses a plurality of constraints that affect the results of production schedules, desired inventory levels, contractual agreement or pre-set allocation, supplier's availability and costs, etc. Examiner notes that user-defined criteria (such as priorities) and specific variables, such as price, quantity, time to delivery, client preferences, utility functions, business rules, etc) can be considered as “at least one specific constraint on a demand side”. Examiner notes that designating/assigning/matching/allocating suppliers/supplier side based on supplier's availability, which is considered as “prioritization by at least one specific capability on the supply side”); 
matching of the selected supplier based on both of the demand side and the supply side prioritization (paragraphs 64 and 180, Examiner notes that the supplier both of the demand side and the supply side prioritization”); 
However, Katz does not disclose create a quote covering a product or service by applying a pricing algorithm associated with a selected supplier of the one or more suppliers, wherein the pricing algorithm is shared with the on-demand economy operating system in response to the matching of the selected supplier based on the at least one lead; deliver the quote to a device of a user; generate a purchase agreement and a payment agreement upon acceptance of the quote;Page 6 of 14Atty. Docket No. 76321-284462 Response to Office Action Mailed July 21, 2020determine efficacy of the above process; and generate efficacy data to be used in a next iteration of matching demand to suppliers.
However, Podgurny teaches create a quote covering a product or service by applying a pricing algorithm associated with a selected supplier of the one or more suppliers, wherein the pricing algorithm is shared with the on-demand economy operating system in response to the matching of the selected supplier based on the at least one lead; deliver the quote to a device of a user; generate a purchase agreement and a payment agreement upon acceptance of the quote (paragraphs 3, 76, 124, 145, 147, and 178).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Katz to include, create a quote covering a product or service by applying a pricing algorithm associated with a selected supplier of the one or more suppliers, wherein the pricing algorithm is shared with the on-demand 
However, Greystoke teaches determine efficacy of the above process; and generate efficacy data to be used in a next iteration of matching demand to suppliers (paragraphs 332, 335, and 228).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Katz to include, determine efficacy of the above process; and generate efficacy data to be used in a next iteration of matching demand to suppliers, as taught in Greystoke, in order to anticipate, predict, and suggest that person's future decisions (Greystoke, paragraph 332).
With regard to claim 19, Katz discloses calculate required resources by determining available resources, choosing a resource requirement estimation method and calculating a delta between available and required resources; determine whether sufficient resources are available; and generate a new resource lead if sufficient resources are not available (paragraphs 58, 168, 178-179, and 358).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0033179 to Katz et al., U.S. Patent Application Publication No. 2003/0163333 to Podgurny et al., and U.S. Patent Application Publication No. 2015/0012467 to Greystoke et al., and further in view of U.S. Patent Application Publication No. 2002/0077958 to Gardner et al.
claim 20, the combination of references discloses generate a supplier query for matching inventory to a product or service identified in the at least one lead; calculate metric data for each supplier, the metric data comprising at least one return on investment, internal rate of return and net present value (Katz, paragraph 180), however, the combination of references does not disclose create a quote for a selected supplier; create delivery workflow; and deliver the created quote and delivery workflow to the selected supplier.  
However, Gardner teaches create a quote for a selected supplier; create delivery workflow; and deliver the created quote and delivery workflow to the selected supplier (First, the supplier 155 logs into the system 100 and sees an RFQ from the buyer 150, via step 602. The supplier 155 may choose to ignore the RFQ, via step 604, decline the RFQ, via step 606, or respond with a quote, via step 608., Fig. 6, paragraph 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, create a quote for a selected supplier; create delivery workflow; and deliver the created quote and delivery workflow to the selected supplier, as taught in Gardner, in order to provide a supply-based management system in a network environment (Gardner, paragraph 9).

Response to Arguments
Applicants' arguments filed on 10/07/2020 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
determining available resources; choosing a resource requirement estimation method from one of a simulation, linear regression, and industry benchmarks; calculating a delta between available and required resources determined by the resource requirement estimation method; generating, by one or more processors, at least one lead in response to the delta between the available and the required resources; wherein delivering the quote comprises injecting the quote into an operational software interface if in-band delivery is feasible; wherein the one or more processors determines whether the in-band delivery is one of not feasible and not successfully delivered; and wherein delivering the quote comprises out-of-band delivery if out-of-band delivery is feasible and if the in-band delivery is determined to be one of not feasible and not successfully delivered; and matching of the selected supplier based on both of the demand side and the supply side prioritization”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARIEL J YU/Primary Examiner, Art Unit 3687